DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/28/2020.
Applicant’s election without traverse of group I in the reply filed on 08/28/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (USPN 2017/0332965-cited by the Applicant).
	Regarding claims 17, 22-23, Hasegawa et al. discloses a control method for a blood-flow-information detection system including: a stimulation device that provides a stimulus to a user ([0081]); a light source that emits light that illuminates at least one area in a frontal region of a head of the user ([0042]); a photodetector that detects reflection light that returns from the at least one area ([0042], [0064]); and a processing circuit that 
	Regarding claim 18, Hasegawa et al. discloses in the updating of the detection condition, the light emission by the light source is controlled ([0042], [0081]).
	Regarding claim 19, Hasegawa et al. discloses in the updating of the detection condition, the at least one area to be illuminated with the light is changed ([0042], [0081]).
	Regarding claim 20, Hasegawa et al. discloses causing the blood-flow-information detection system to detect second blood flow information of the user, before the stimulation device is caused to provide the stimulus to the user, wherein the updating of the detection condition is performed based on a result of comparison between the first blood flow information and the second blood flow information ([0081], [0181]).
	Regarding claim 21, Hasegawa et al. discloses the blood-flow-information detection system comprises an attraction system ([0181]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARJAN FARDANESH/Examiner, Art Unit 3791